

115 HR 4985 IH: Ysleta del Sur Pueblo and Alabama-Coushatta Tribes of Texas Equal and Fair Opportunity Settlement Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4985IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Babin (for himself, Mr. Young of Alaska, Mr. Gosar, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo restore an opportunity for tribal economic development on terms that are equal and fair, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ysleta del Sur Pueblo and Alabama-Coushatta Tribes of Texas Equal and Fair Opportunity Settlement Act.
 2.AmendmentThe Ysleta del Sur Pueblo and Alabama-Coushatta Indian Tribes of Texas Restoration Act (Public Law 100–89; 101 Stat. 666) is amended by adding at the end the following:
			
 301.Rule of constructionNothing in this Act shall be construed to preclude or limit the applicability of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)..
		